 In the Matter of BOEING AIRPLANE COMPANY, A CORPORATION,SUCCESSOR TO BOEING AIRCRAFT COMPANY,A CORPORATION,AND ITSAGENTWILLIAMM.ALLENandAERONAUTICAL INDUSTRIALDISTRICT LODGE No. 751, INTERNATIONAL ASSOCIATION OF MACHINISTS(IND.)Case No. 19-CA-95.-Decided November 22, 194.8.DECISIONANDORDEROn July20, 1948, Trial Examiner William E.Spencer issued hisIntermediate Report in the above-entitled proceeding,finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices in violation of Section 8 (a) (1) and 8(a) (5) ofthe National Labor Relations Act, as amendedby theLabor Manage-ment RelationsAct, 1947,and recommending that it cease and desisttherefrom and take certain affirmative action, as set forth in thecopy of theIntermediate Report attached hereto.Thereafter theRespondent filed exceptions to the Intermediate Report and a sup-portingbrief.TheUnion filed a brief in support of the IntermediateReport.On October 19, 1948, the Board heard oral argument at Washing-ton,D. C., in whichthe General Counsel,the Respondent,and theUnion participated?Thereafter the Respondent and the Union filedsupplemental briefs.The Board has reviewed the rulings madeby theTrial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered theIntermediate Report,the exceptions and briefs,the contentions ad-vanced at the oral argument,and the entire record in the case, andhereby adopts the findings,conclusions,and recommendations of theTrial Examiner insofar astheyare consistent with this Decision andOrder.3Board Member Houston,who was not present at the oral argument,has read the tran-script of that proceeding.80 N. L.R. B., No. 88.447 448DECISIONS OF NATIONAL LABOR RELATIONS BOARD1.The effect of Section8 (d)The Trial Examiner found, and we agree, that on and after April25,1948, the Respondent refused to bargain with the Union in violationof Section 8 (a) (5) and Section 8 (a) (1) of the amended Act.Withrespect to the contention of the Respondent 2 that at the time of itsrefusal to bargain the strikers had lost their status as "employees"because of the failure of the Union to comply with Section 8 (d),the Trial Examiner found,inter alia,that the Union had substantiallycomplied with the requirements of Section 8 (d)3 of the amendedAct before it resorted to strike action on April 22, 1948.However,we do not pass upon the question of whether the Union had met therequirements of Section 8 (d), inasmuchas we areof the opinion thatunder the particular circumstances involved herein compliance withSection 8 (d) was not required.We find, as the record shows,4 that on March 16, 1946, the Unionand the Respondent entered into a collective bargaining agreementwhich provided that the contract "shall be and remain in full forceand effect from the 16th day of March 1946 to the 16th day of March2The Resnondent's position may be summarized as follows : (1) Section 8 (a) (5) makesit an unfair labor practice for an employer "to refuse to bargain collectively with the repre-sentatives of his employees, subject to the provisions of Section 9 (a)."(2)Under Section9 (a) a labor organization can only he representative of "employees." (3) The Unionfailed to comply with the requirements of Section 8 (d),inter alia,by engaging in a strikewithin the 60-day waiting period specified in 8 (d) (4), as a result of which the employeeslost their status as "employees" for the purposes of Sections 8, 9, and 10 of the amendedAct.(4)Since the Union no longer represented its "employees," it no longer possessedrepresentative status, and the Respondent was free to refuse to bargain with it. (5) Suchrefusal does not violate Section 8 (a) (5).8The relevant provisions of Section 8 (d) of the Act, as amended, provide that :Where there is in effect a collective bargaining contract covering employees in an industryaffecting commerce, the duty to bargain collectively shall also mean no party to such con-tract shall terminate or modify such contract, unless the party desiring such terminationor modification-(1) serves a written notice upon the other party to the contract of the proposed termina-tion or modification sixty days prior to the expiration date thereof, or in the event suchcontract contains no expiration date, sixty days prior to the time it is proposed to makesuch termination or modifications ;(2) offers to meet and confer with the other party for the purpose of negotiating a newcontract or a contract containing the proposed modifications ;(3)notifies the Federal Mediation and Conciliation Service within thirty days after suchnotice of the existence of a dispute. and simultaneously therewith notifies any State orTerritorial agency established to mediate and conciliate disputes within the State or Terri-tory where the dispute occurred, provided no agreement has been reached by that time;and(4) continues in full force and effect, without resorting to strike or lockout, all the termsand conditions of the existing contract for a period of sixty days after such notice is givenor until the expiration date of such contract, whichever occurs laterr•sr*rsAny employee who engages in a strike within the sixty-day period specified in this sub-section shall lose his status as an employee of the employer engaged in the particular labordispute, for the purposes of Sections 8, 9, and 10 of this Act, as amended, but such loss ofstatus for such employee shall terminate if and when he is reemployed by such employer.The flnd;ngs herein are based upon an all-party stipulation received in evidence. BOEING AIRPLANECOMPANY4491947 and thereafter until a new agreement has been reached by theparties either through negotiation or arbitration."By letter datedOctober 24, 1946, 10 months before the effective date of Section 8 (d),the Respondent notified the Union that it wished to change certainprovisions in the existing agreement and submitted a draft of aproposed revision of the agreement.The Union, in its written replyof December 6, 1946, suggested that negotiations be deferred until30 days prior to the expiration of the contract so that thepartieswould be in a position to consider all items involved in a new contract.In its letter of December 11, 19461 the Respondent agreed that theparties negotiate the terms of a new contract, and added : "However,due to the fact that our present agreement expires on March 16, 1947,and further, that our experience had shown that it takes a consider-able time to work out theseagreements,the Company suggests thatnegotiations start not later than the middle of January."On Decem-ber 16, 1946, the Union wrote to the Respondent suggesting that theparties meet "as soon aspossible after the middle of January 1947"to negotiate a new contract.Actual negotiations on the terms of a new contract began on Jan-uary 29, 1947, and, as fully set forth in the Intermediate Report,,' con-tinued beyond March 16, 1947, with little interruption until April 21,1948, when the Respondent rejected the Union's final proposal for anew contractsOn and after August 22, 1947, the effective date of theamended act, the Union invoked and the Respondent complied 7 with6The Intermediate Report contains certain misstatements of fact and inadvertences.We note the following corrections:(1) The complaint alleges that the Union filed a peti-tion for certification on May 31, 1937, and was designated as the collective bargainingrepresentative of the Respondent's employees in an appropriate unit on June 17, 1937TheTrial Examiner erroneously referred to the complaint as having alleged May 31, 1947, asthe date of designation of the bargaining representative.(2)The Trial Examiner inad-vertently referred to the conciliation efforts of the U S. Conciliation Service in the strikeperiod involved herein.Actually,by that time that agency had been replaced by the Fed-eral Mediation and Conciliation Service.6The Respondent excepts to the Trial Examiner's denial of its motion to strike thoseparagraphs in the complaint pertaining to negotiations between the parties before August22, 1947, and to the Trial Examiner's admission in evidence of those paragraphs of thestipulation relative to negotiations between the parties prior to the same date.An iden-tical motion as to the paragraphs in the stipulation pertaining to negotiations after August22, 1947, and before April 1948, was made by the Respondent and rejected by the TrialExaminer.The Respondent'smotion and exceptions proceed on the theory that onlycertain of the collective bargaining negotiations subsequent to August 22, are relevantherein,Ie , the events of April 1948.However, the issue raised by this proceedingnecessarily involve, for their proper resoluton,an examnation of the entire course ofnegotiation and correspondence between the parties relative to a new contract commencingin October 1946.Accordingly, the Trial Examiner's rulings are hereby affirmed.TThe record is silent as to the action taken by the Respondent in connection with theUnion's requests for performance under the terms of various clauses of the collective bar-gaining contract.The Trial Examiner presumed compliance on the part of the Respondent.In the absence of exception to this finding by and of the parties, we find that the Respond-ent complied with these requests. 450DECISIONS OF NATIONALLABOR RELATIONS BOARDthe preferential hiring," seniority,9 grievance, and safety committeeprovisions of the 1946 agreement. In a letter to its members, datedAugust 26, 1947, the Union stated : "The Council analyzed the situationand decided that it would not be advisable to jeopardize the LaborRelations Agreement now existing between the parties; that the Unionshould maintain its present agreement until a new one has been nego-tiated that can be acceptable to the membership." 10In view of all the foregoing circumstances, we find that prior toAugust 22, 1947, the Respondent and the Union had opened the 1946collective bargaining contract for negotiations leading to the execu-tion of a new agreement.We further find that on August 22, 1947,there was in effect between the Respondent and the Union an interimcollective bargaining contract, i. e., the opened 1946 agreement extendedfor the period of negotiations on the terms of a new contract.We findno merit in the Union's contention that there was no contract in exist-ence on August 22, 1947, and that the parties were merely utilizing theterms of the 1946 agreement asamodus operandi.To adopt thisview would be to ignore the language of the 1946 contract's durationclause, and the clear evidence that the parties continued to operateunder the terms of this agreement after it had been opened for negotia-tions.There was an interim agreement in effect on August 22, 1947.However, the issue presented herein is whether the procedural require-ments of Section 8 (d) are applicable to an interim agreement in exist-ence on August 22, 1947, but based upon a contract which on that datehad already been opened for negotiations leading to termination.Webelieve not.In our view, where the parties on August 22, 1947, were alreadyengaged in the very contract negotiations that Section 8 (d) wasdesigned to encourage, no useful purpose would be served by requiring8Each of the 1,943 employment reference applications filed by the Union with theRespondent from January 1, 1948, to April 20, 1948, stated: "In accordance with ArticleIII, Section d, paragraph 1, of the current Labor Relations Agreement, the AeronauticalIndustrial District Lodge No 751 requests that the Boeing Airplane Company giveprefer-ence of employment to the person whose name is contained on this application "9 In invoking the seniority and safety committee clauses, the Union referred to "our pres-ent Labor Relations Agreement "The final letter of the Union to the Respondent, datedApril 20, 1948, stated "the union proposes that Article III, Seniority, shall contain thesame language that is now existing in the contract between the parties.10 In the same letter, the parent body of the Union, also party to the 1946 contract, wasreported as having stated on August 18, 1947, that "neither party could unilaterally breakthe contract before its expiration date."The Union objected to the admission in evi-dence of the letter to the membership on the ground that the statements contained thereinwere not communicated to the Respondent.The Trial Examiner overruled the objectionand received the letter in evidence.However, the Trial Examiner did not include thesestatements in his findings to which omission the Respondent excepts.We base our findingof a continued contract on the invocation of the clauses of the contract by the Union andthe Respondent's compliance therewith.We do not regard these statements by the Unionstanding alone as sufficient evidence of the existence of a contract inasmuch as they werenot communicated by one party to the other. They may, however, and we so find, beconsidered as evidence that during the period covered by these statements, the Unionbelieved that a contractual relationship existed between the parties. BOEING AIRPLANECOMPANY451compliance with the notice and waiting provisions of that section ofthe Act.However, we need not rely upon such policy considerations.It is dispositive of the issue presented that to apply Section 8 (d) inthe circumstances of this case would give that provisiona retroactiveapplication contrary to the statutory scheme of the amended Act which,like the original Act, is prospective in effect 11As part of the dutyto bargain collectively, Section 8 (d) of the amended Act requiresadherence to the procedure indicated thereinby the party desiringcontract termination or modification on or after August22, 1947.12Stated otherwise, contracts opened on or after August 22, 1947, fornegotiations leading to termination or modification, fall within thepurview of Section 8 (d).To interpret Section 8 (d) as affecting acollective bargaining contract opened, as in this case, before the effec-tive date of the amended Act for negotiations leading to terminationor modification, would be to give to the amended Act a retroactiveapplication which clearly was not intended by Congress." Inasmuchas the 1946 contract was opened on January 29, 1947, for negotiationsleading to termination, and on August 22, 1947 the contract remainedaninterimagreement while the Respondent and the Union endeavoredto reach a new agreement, we find that the Union was not obligated tocomply with the requirements of Section 8 (d) .142.The no-strike clauseThe Respondent argues that without regard to the issue of compli-ance with Section 8 (d), by engaging in strike action on April 22,1948,11Cf,Jeffrey-De Witt Insulator Company v. N. LR. B., 91 F. (2d) 134 (C. C. A. 4),cert. den. 302 U. S. 731 ;Matter of Marshall and Bruce Company,75 N. L R B. 90;Matterof Briggs Manufacturing Company,75 N. L. R. B. 569;Matter of Union Products Company,75 N. L.R B 591, citingU.S. v.Saint Louis, San Francisco d Texas Railway Company,270U. S 1, where Mr. Justice Brandeis,speaking for the Court,stated :"That a statute shallnot be given a retroactive effect unless such construction is required by explicit languageor by necessary implication is a rule of general application.. .Section 102 of theamended Act states : "No provision of this title shall be deemed to make an unfair laborpractice any act which was performed prior to the date of enactment of this Act which did11not constitute an unfair labor practice prior thereto. .. .12Section 104 of the amended Act provides:"The amendments made by this title shalltake effect sixty days after the date of the enactment of this Act... .1eLegislative intent consistent with the view that the relevant provisions of Section 8(d) operate prospectively is indicated in Senator Taft's discussion of Section 8 (d) on thefloor of the Senate.Senator Taft stated:"We have provided in the revision of the collec-tive bargaining procedure,in connection with the mediation process, that before the endof the contract,whether it contains such a provision or not, either party whowishes toopenthecontract maygive 60 days' notice in order to afford time for free collective bar-gaining, and time for the intervention of the Mediation Service." [Italics supplied.](Cong. Rec , April 23, 1947 p. 3955.)14The Respondent urges that the Board accord "great weight" to the opinion and judg-ment of the Court inGraham v. Boeing Airplane Company,22 L. R. R. M.2243, denying apetition for injunctive relief under Section 10(j) of the amended Act on the ground that theUnion violated Section 8(d).With great respect we adopt the Trial Examiner's rulingherein that"The decision of the court,...as that court duly recognizes in its opinion,has no binding effect whatever on the Board in a proceeding on the complaint in this case."817319-49-vol. 80-30 452DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Union breached the no-strike clause in the contract 15 with the resultthat the Respondent was no longer obligated to bargain.The TrialExaminer found that the strike terminated rather than breached thecollective bargaining contract.While we agree with the Trial Exam-iner's ultimate conclusion, we do so on somewhat different grounds.In the previous section of this Decision, the issue was whether onAugust 22, 1947, there was a contract "in effect" within the meaningof Section 8 (d) of the Act.Here we are concerned with whether atthe time the strike occurred on April 22, 1948, the parties were boundby the terms of the 1946 agreement including the no-strike clause.The Respondent contends that the 1946 contract, including theno-strike clause, was binding upon the parties "until a new agreementwas reached."This conclusion, the Respondent asserts, follows fromthe language of the duratior clause in the agreement under whichthe contract continues in effect to the 16th day of March 1947 andthereafter until a new agreement has been reached by the parties eitherthrough negotiation or arbitration."While we are of the opinionthat the contract became one of indefinite duration on March16, 1947,18 we cannot accept the conclusion which is implicit in theRespondent's contention, i. e., that the contract called for perpetualadherence to its terms in the absence of agreement on the provisions ofa new contract. So construed, either party could compel negotia-tions without end, if for reasons best known to itself, it found per-petuation of the existing contract to its advantage. It is an estab-lished principle of law that contracts such as the agreementin issue,which by their terms call for perpetual performance, will be inter-preted "as intending performance in a reasonable time." 17We regardthis principle as applicable in the instant case. In so finding, we donot in any way impair the validity of no-strike provisions in col-15The 1946 contract provided:"During the life of this agreement no strikes shall becaused or sanctioned by the Union,and no lock-outs shall be made by the Company."16Where the contracting parties undertake to continue the old contract in effect pendingthe completion of a new one,we have held that"such action rendered the old contract, atbest, one of indefinite duration,and therefore not a bar to a present determination ofrepresentatives"SeeMatter of Stewartstown Furniture Company,75 N. L. R. B. 344.17In discussing contracts calling for perpetual performance,Williston states :It is not often that a promise will properly be interpreted as calling for perpetualperformance.Only in such negative promises as to forbear suit or not to carry on abusiness or occupation is so broad an interpretation likely to bepermissible.Morecommonly,the true interpretation will mean some periodshort of infinity ; and partlyin order to carry out supposed actual intention of the parties and partly,doubtless, inorder to prevent an offer or an agreement from being ineffectual because too indefinite,courts will,where the contract contemplates a single act or exchange of acts unlessthe circumstances show a contrary intention,interpret a promise which does not interms state the time of performance as intending performance in a reasonable time.1Williston,Contracts(Revised Edition),102, seeBullock v. Parsons,193 Wash. 79;Merchant8 Bank of Canada v. S7ms,122 Wash. 106. BOEINGAIRPLANE COMPANY453lective bargaining agreements.-However, under the circumstancesherein, to construe the duration clause of the 1946 agreement as com-pelling the Union to forego strike action for an indeterminate periodwouldbe, ineffect, to impair "its efficacy as a collective bargainingagency," in derogation of the public policy expressed in the Act 19We find, contrary to the contention of the Respondent, that the 1948agreement bound the parties to continued observance of its terms,including the no-strike clause, for a reasonable period on and afterMarch 16, 1947, during which time negotiation and arbitration effortscontinued.Accordingly, we are confronted with the question ofwhether by April 1948, a reasonable period 20 for negotiations hadelapsed so that either party was thereafter free to terminate the con-tract at will upon notice given to the other.The details of the unsuccessful negotiations between the partiesfrom January 1947 to April 1948 are fully set forth in the IntermediateReport.On the basis of these facts we find that certainly by April 1948,if not earlier, it became abundantly clear that the parties had ingood faith reached a bargaining deadlock over provisions of the newcontract critical to its successful conclusion.After more than 14months of substantially, continuous negotiations on the provisions ofa new contract, a period in itself longer than the 1-year initial termof the 1946 contract,21 there existed no significant area of agreementon the disputedissuesfrom which the expectation could reasonablyarisethat additional negotiationsessionswould serve to break theimpasse.Indeed, the repeated failure of the Respondent and theUnionto agreeon a method of arbitration or the issues to be sub-mitted, pointed to the hopelessness of the situation as it existed priorto the outbreak of the strike. In these circumstances, we find that areasonableperiod for adherence to the terms of the 1946 contract asembodied in the interim agreement, including the no-strike provision,elapsed by April 1948, when negotiations between the Respondent andthe Union reached an impasse ; and that thereafter, the 1946 contractwas terminable at the will of either party.We further find that theletter of the Union to the Respondent, dated April 20, 1948, statingthat it "reserves the right to take appropriate action including a11Cf,Matter of Fafnir Bearing Co., 73 NL. R. B. 1008 ;Matter of Joseph Dyson & Sons,Inc,72 N.L. R. B. 445;Matter of Scullin Steel Company,65 N. L. R. B 1294.19 Cf,Matterof J. I.CaseCompany,71 N. LR B 1145.80 "What is a reasonable time may vary greatly with the type of case, the circumstancesthen existing,and intent of the parties....111Williston,Contracts(Revised Edition),102, footnote 5.21That the Respondent envisioned an early expiration of the 1946 agreement is evidencedby its letter to the Union of December 11, 1946, in which it stated:"However, due to thefact that our present agreement expires on March 16, 1946,and further,that our experiencehas shown that it takes considerable time to work out these agreements,the Company sug-gests that negotiations should start not later than the middle of January." 454DECISIONS OF NATIONALLABOR RELATIONS BOARDwork stoppage," constituted notice of termination of the 1946 agree-ment; and that the strike which began on April 21, 1948, terminated,rather than breached, the 1946 contract.The Respondent concedes that an impasse in bargaining existedprior to the strike; but contends that this impasse removed any obliga-tion it may have had to bargain collectively with the Union thereafter.We find no merit in this contention. An impasse does not constitute aslicense to avoid the statutory obligation to bargain collectively wherethe circumstances which led to the impasse no longer remain in statusquo.The impasse was broken by the strike which began on April 22,1948.22What seemed a rigidity of bargaining positions before strikeaction, afterward might very well have become a model of flexible com-promise.It was then incumbent upon the Respondent to explore thechanged situation arising from strike action by resuming negotiationswith the Union.23 Inasmuch as the striking employees retained theirstatus and inasmuch as the Union continued to represent the majorityof the employees, the Respondent remained legally obligated to con-tinue to bargain with the Union.24We are of the opinion, therefore, and find, upon the entire record,that at all times material herein no requirement existed that the Unioncomply with Section 8 (d) ; and that as a result the striking employeesdid not lose their status under the Act, as amended.We further findthat the Union did not breach the no-strike provision in the 1946agreement; and that the Respondent by refusing to bargain with theUnion on and after April 25, 1948, violated Section 8 (a) (5) andSection 8 (a) (1) of the Act, as amended, and thereby prolonged thestrike, converting what had been until April 25, 1948, an economicstrike, into an unfair labor practice strike thereafter.In view of ourfindings, we shall adopt the Trial Examiner's recommendations andorder that all employees who struck on April 22, 1948, who have notalready been reinstated, be offered, upon application, immediate andfull reinstatement, with back pay for the period from 5 days after thedate on which the application is hereafter made for reinstatement tothe date of the Respondent's offer of reinstatement, less net earningsduring this period .24522 SeeMatter of Craddock-Terry Shoe Corporation,73 N. L.it.B. 1339;Jeffrey-DeWittInsulator Company v.N. L. R. B.,91 F.(2d) 134(C. C. A. 4),cert. den.,302 U. S. 731.23Cf.Matter of Times Publishing Company, 72N. L. it. B.676.We find, as did theTrial Examiner,that the Union indicated its willingness to resume negotiations by agreeingto attend a joint meeting with the Respondent requested by the Union's parent body onApril 30, 1948,and by agreeing to attend joint meetings requested by the Federal Mediationand Conciliation Service on or about the first week in May.The Respondent refused toattend, reiterating the view it took in its letter to the Union of April 25,1948, i. e., theUnion violated Section 8(d) and no longer possessed representative status.19Cf.N. L. B. B. v. Reed&Prince Mfg.Co.,118 F.(2d) 874(C. C. A. 1),cert.den., 313U S 595.25 SeeMatter of Tiny TownTogs,Inc., 7 N.L. R. B. 54, 69. BOEING AIRPLANECOMPANYORDER455Upon the entire record in the case and pursuant to Section 10 (c) ofthe National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Boeing AirplaneCompany, a Corporation, Seattle, Washington, its officers and agents,including William M. Allen, and its successors and assigns, shall :1.Cease and desist from :(a)Refusing to bargain collectively with Aeronautical IndustrialDistrict Lodge No. 751, chartered by the International AssociationofMachinists (Independent), as the exclusive representative of allproduction and maintenance employees at the Respondent's Seattleplants, excluding guards, truck drivers operating equipment on thepublic highways, power plant operators, professional employees, andsupervisors as defined in the Act, as amended, with respect to rates ofpay, wages, hours of employment, and other conditions of employment;(b)Engaging in like or related acts or conduct interfering with,restraining, or coercing its employees in the exercise of the right toself-organization, to form labor organizations, to join or assist Aero-nautical Industrial District Lodge No. 175, chartered by InternationalAssociation of Machinists (Independent), or any other labor organi-zation, to bargain collectively through representatives of their ownchoosing, and to engage in concerted activities for the purpose ofcollective bargaining or other mutual aid or protection, as guaranteedin Section 7 of the Act.2.Take the following affirmative action, which the Board findswill effectuate the policies of the Act :(a)Upon request, bargain collectively with Aeronautical Indus-trialDistrict Lodge No. 175, chartered by International Associationof Machinists (Independent), as the exclusive representative of all theemployees in the aforesaid appropriate unit, with respect to rates ofpay, wages, hours of employment, and other conditions of employ-ment, and if an understanding is reached, embody such understandingin a signed agreement;(b)Upon application, offer immediate and full reinstatement totheir former or substantially equivalent positions,26 without prejudiceto their seniority or other rights and privileges, to all those employeeswho went on strike on April 22, 1948, and who have not already beenreinstated to their former or substantially equivalent positions, with-out prejudice to their seniority or other rights and privileges, dismiss-26SeeMatter of TheChaseNational Bank of The City of New York,San Juan,PuertoRico, Branch,65 N. L.It.B. 827, 829. 456DECISIONSOF NATIONALLABOR RELATIONS BOARDing if necessary any persons hired by the Respondent on or afterApril 25, 1948, who were not in the Respondent's employ on that date;(c)Make whole the employees specified in paragraph 2 (b) above,for any loss of pay they may suffer by reason of the Respondent'srefusal, if any, to reinstate them in themannerprovided in paragraph2 (b) above, by payment to each of them ofa sum of moneyequal tothat which he normally would haveearned as wagesduring the periodfrom five (5) days after the date on which he applies for reinstate-ment to the date of the Respondent's offerof reinstatement, less his netearnings,27 if any, during said period;(d)Post at its Seattle,Washington, plants, copies of the noticeattached hereto marked "Appendix A." 28 Copies of the said notice,to be furnished by the Regional Director for the Nineteenth Region,shall, after being duly signed by the Respondent's representative, beposted by the Respondent immediately upon receipt thereof, and main-tained by it for sixty (60) consecutive days thereafter,in conspicuousplaces, including all places where notices to employees are customarilyposted.Reasonable steps shall be taken by the Respondentto insurethat said notices are not altered, defaced, or covered by any othermaterial;(e)Notify the Regional Director for the Nineteenth Region inwriting, within ten (10) days from the date of this Order, what stepsthe Respondent has taken to comply herewith.MEMBER MURDOCK took no part in the consideration of the aboveDecision and Order.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the NationalLaborRelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended,we hereby notify our employees that:WE WILL BARGAIN collectively upon request with AERONAUTICALINDUSTRIAL DISTRICT LODGE No. 751, chartered by INTERNATIONALASSOCIATION OF MACHINISTS (INDEPENDENT),as the exclusivebargaining representative of all employees in the unit describedherein, with respect to wages, rates of pay, hours of employment,or other terms or conditions of employment,and if an understand-ing is reached,embody such understanding in a signed agreement.The bargaining unit is:nSeeMatter of Crossett Lumber Co.,8 N. L R. B. 440, 497-498.28 In the event that this Order is enforced by decree of a United States Court of Appealsthere shall be inserted in the Notice,before the words, "A DECISION AND ORDER," thewords, "A DECREE OF THE UNITED STATES COURT OF APPEALS ENFORCING." BOEING AIRPLANE COMPANY457All production and maintenance employees, excluding guards,truck drivers operating equipment on the public highways, powerplant operators, professional employees, and supervisors as de-fined by the Act, as amended.WE WILL NOT in any manner interfere with the efforts of theabove-named Union to bargain with us or refuse to bargain withsaid Union as the exclusive representative of all our employees inthe above-described appropriate unit.BOEING AIRPLANE COMPANY, A CORPORATIONAND ITS AGENT, WILLIAM M. ALLEN,Employer.By ---------------------------------------------(Representative)(Title)Dated--------------------This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORT AND RECOMMENDED ORDERMessrs. Patrick H. Walker,Seattle,Wash., andWalter N. Moldaaver,Wash-ington, D. C., for the General Counsel.Messrs. DeForest Perkins, James E. Prince,andFrancis B. Holman,Seattle,Wash., for Respondent.Messrs. L. Presley Gill, Harold J. Gibson, John J. Sullivan,andJohn V. Car-ruth,Seattle,Wash., for Lodge 751.Samuel B. Bassett, Esq.,Seattle,Wash., appearing for the purpose of filing amotion for intervention on behalf of Warehousemen's Union Local No. 117,affiliated with the International Brotherhood of Teamsters, Chauffeurs, Ware-housemen & Helpers of America, (A. F. of L.).STATEMENTOF THE CASEUpon an amended charge duly filed on April 30, 1948, by Aeronautical In-dustrial District Lodge No. 751, International Association of Machinists (Ind.),herein called Lodge 751 or the Union, the General Counsel of the NationalLabor Relations Board, called respectively the General Counsel and the Board,by the Regional Director of the Nineteenth Region (Seattle, Washington),issuedhis complaint dated June 18, 1948, against Boeing Airplane Company, a Corpo-ration, Successor to Boeing Aircraft Company, a Corporation, and its agent,William M. Allen, herein called Respondent or Respondent Boeing, allegingthat Respondent had engaged in, and was engaging in, unfair labor practicesaffecting commerce within the meaning of Section 8 (a) (1) and (5) and Section2 (6) and (7) of the National Labor Relations Act, as amended June 23,1947, by Public Law 101 (known as The Labor Management Act of 1947),80th Congress, Chapter 120, First Session, herein called the Act or the amendedAct.Copies of the complaint, with amended charge attached, were duly servedupon Respondent and Lodge 751.With respect to unfair labor practices, the complaint alleged in substance: 458DECISIONSOF NATIONALLABOR RELATIONS BOARD1.That Lodge 751 was on May 31, 1947, and at all times thereafter,and nowis,the duly designated representative for purposes of collectivebargaining ofBoeing employees in an appropriate unit composed of all production and main-tenance employees, excluding guards, truck drivers operating equipment onthe public highways, power plant operators, professional employees and super-visors as defined by the Act ;2.That on April 25, 1948, and at all times thereafter, Respondent Boeinghas refused,and continues to refuse, to recognize and bargain with Lodge 751,as the representative of its employees in the appropriate unit described above ;3.That Respondent Boeing's said refusal constituted a violation of Section8 (a) (5) of the amended Act and interfered with, restrained and coerced itsemployees in the exercise of rights guaranteed them in Section 7 of the Act,in violation of Section 8 (a) (1) of the Act.In its duly filed answer, Respondent Boeing admitted that it was engagedin commerce within the meaning of the Act ; that Lodge 751 was a labor organi-zation within the meaning of the Act; that since April 25, 1948, it hasrefusedto recognize Lodge 751 as the collective bargaining representative of its em-ployees, but denied that it has engaged in any of the alleged unfair labor prac-tices and averred as defense to the refusal to bargain that employees repre-sented by Lodge 751 lost their status as employees when on April 22, 1948,they engaged in a strike in violation of Section 8 (d) of the amended Act.Pursuant to notice, a hearing was held on June 30 and July 1, 1948, at Seattle,Washington, before the undersigned Trial Examiner duly designated by theChief Trial Examiner.All parties were represented by counsel, participatedin the hearing, and were afforded full opportunity to be heard, to examine andcross-examine witnesses, and to introduce evidence bearing on the issues.Atthe opening of the hearing, Samuel B. Bassett, Esq., appeared on behalf ofWarehousemen's Union Local No. 117, affiliated with the International Brother-hood of Teamsters, Chauffeurs, Warehousemen & Helpers of America (A. F. ofL.), for the purpose of filing a motion to intervene for that organization.Thegrounds stated were that Lodge 751 lost its status as bargaining representativebecause it struck in violation of Section 8 (d) of the amended Act; that thestriking employees lost their status as employees ; that the organization onwhose behalf he appeared thereupon began organizing the non-striking em-ployees of Boeing and those subsequently rehired, in certain listedcategories;that the said organization is now the bargaining representative of the saidemployees who constitute a craft unit appropriate for the purpose of collectivebargaining.The motion to intervene was denied.Also at the opening of thehearing, Respondent Boeing moved to strike certain allegations of the com-plaint.By consent of the parties ruling was deferred.The motion is nowdenied'After the evidence had been taken, the parties were advised that they mightargue orally before the Trial Examiner and submit briefs and/or proposed find-ingsof fact and conclusions of law. All parties waived oral argumentand availed'Near the close of the hearing, Respondent Boeing moved to file as a part of the recordof this proceeding, although not for purposes of evidence, a copy of the opinion and judg-ment of the Federal District Court for the Western District of Washington, NorthernDivision, in theMatter of Graham v. Boeing AirplaneCo., Case No.2034.In this case thecourt denied the injunctive relief sought by the Petitioner, a Regional Director of theNational Labor Relations Board, under Section 10 (j) of the amended Act.The motionwas denied.The decision of the court, reported in 22 L. R R. M 2243, as that courtduly recognizes in its opinion, has no binding effect whatever on the Board in a proceedingon the complaint in this case. BOEING AIRPLANE COMPANY459themselves of the privilege of filing briefs.The briefs were duly mailed ordelivered on or before the stipulated date : July 12, 1948.Upon the entire record in the case and from my observation of the one wit-ness who testified, and after careful consideration of the briefs filed with me, I,the undersigned Trial Examiner, make the following :FINDINGS OF FACTI.THE BUSINESS OF RESPONDENT AND ASSUMPTION BY IT OF THE OBLIGATIONS OFEXISTING LABOR AGREEMENTS OF ITS PREDECESSOR CORPORATIONUntil December 31, 1947,Boeing Aircraft Company, a Washington corporation,maintained its principal place of business at Seattle,Washington,where it ownedand operated two plants for the purpose of aircraft manufacture.From 1940to 1947 said corporation annually purchased and had shipped to its Seattle plantsfrom points outside the State of Washington,materials and supplies valued inexcess of $1,000,000,and annually produced and shipped to points outside theState of Washington from its Seattle plants finished products valued in excess of$1,000,000.On or about December 31, 1947,Respondent Boeing, a Delaware corporation,acquired and succeeded to all the rights,title and interest in and to the business,assets and liabilities of Boeing Aircraft Company and assumed the obligations ofthe latter under its existing labor agreements and became the employer of thepersonnel previously employed by Boeing Aircraft Company.Since that date,Respondent Boeing has continued the business then acquired;has maintained itsprincipal office and place of business in Seattle,Washington,and owns and oper-ates two plants in said city and a plant in Wichita,Kansas; has been and nowis engaged at said plants in designing,manufacturing and servicing of commer-cial and military aircraft and aircraft products.Respondent Boeing now manufactures at its Seattle,Washington,plants, air-craft and aircraft parts for the United States Government and for commercialairlines,a portion of which(valued in excess of$500,000 for the period fromJanuary 1,1948, to April 22, 1948)was shipped to points outside the State, andmaterials and supplies valued in excess of$500,000 for the period from January 1,1948, to April22, 1948, used in such manufacture,originate outside the StateofWashington.WilliamM. Allen, president and agent of Respondent Boeing, is,and at all timessubsequent to December 31, 1947, has been, engagedat Seattle,Washington, inactively managing and directing the affairs and business of Respondent Boeing.and prior thereto and subsequent to September 5, 1945, of its predecessor corpo-ration, Boeing Aircraft Company.Respondent Boeing admits that it is engaged in commerce within the mean-ing of the Act.II. THE LABOR ORGANIZATION INVOLVEDAeronautical Industrial District Lodge No. 751, herein called Lodge 751,chartered by International Association of Machinists (Independent), is an unin-corporated association and a labor organization within the meaning of Section2 (5) of the National Labor Relations Act. Lodge 751 has its principal office inSeattle,Washington. 460DECISIONS OF NATIONAL LABOR RELATIONS BOARDIII. THE UNFAIRLABORPRACTICESA. The facts 2On April 22, 1948, after more than 14 monthsof negotiationson a contractby their collective bargaining representative, Lodge 751, and Boeing, and fruit-less attempts at settlement of disputed issues through arbitration and concilia-tion, the some14,500 employees of Respondent Boeing represented by Lodge 751went on strike.The strike was still in progress on the date of thebearing.The issues of the case arise out of this strike action. Insofar as is practicable,the material events are stated in the chronological order of their occurrence.On June 17, 1937, pursuant to a petition for certification filed by Lodge 751on or about May 31, 1937, and following an investigation of the petition, theBoard certified Lodge 751 as the collective bargaining representative of Boeingemployees in the following unit which the Board found to be appropriate forpurposesof collectivebargaining:All production and maintenance employees at Boeing's Seattle, Washington,plants, excluding guards, truck drivers operating equipmenton the public high-ways, power plant operators, professional employees and supervisors as definedin the Act.The appropriateness of the unit found by the Board is admitted.From June 17, 1937, until April 22, 1948, the date of the strike, Lodge 751,served as collective bargaining representative of employees in the above-describedappropriate unit.It is Respondent Boeing's position that on this latter dateLodge 751 lost its representative status because of its failure to comply withSection 8 (d) of the amended Act. Since April 25, 1948, Respondent Boeinghas refused to recognize and bargain with Lodge 751 as the representative ofits employees.The complaint alleges that Lodge 751's representative status hascontinued uninterruptedly to the present and that Respondent's refusal sinceApril 25, 1948, to recognize and bargain with Lodge 751, constitutes a violationof Section 8 (a) (1) and (5) of the amended Act.Section 8 (d) of the amended Act, in its application to the issues of this case,provides:That where there is in effect a collective-bargaining contract coveringemployees in an industry affecting commerce, the duty to bargain collec-tively shall also mean that no party to such contract shall terminate ormodify such contract, unless the party desiring such termination or modi-fication-(1) serve a written notice upon the other party to the contract of theproposed termination or modification sixty days prior to the expirationdate thereof, or in the event such contract contains no expiration date,sixty days prior to the time it is proposed to make such termination ormodification ;2Findings of fact are based upon an all-party stipulation entered into at the hearing andreceived in evidence as General Counsel exhibit 2.Each of the parties objected to thereceipt in evidence of certain portions of the exhibit.All of these objections were over-ruled.Harold J. Gibson, president of Lodge 751, the sole witness called in the proceeding,testified credibly and without contradiction.All facts necessary to a determination of theissues having been included in the stipulation,no reliance has been placed on his testimony.Boeingis the term used to designate Respondent's predecessor corporation,and includesRespondent also where the period covered includes dates both before and after DecemberSi, 1947. BOEING AIRPLANECOMPANY461(2) offers to meet and confer with the other party for the purpose of nego-tiating a new contract or a contract containing the proposed modifications ;(3) notifies the Federal Mediation and Conciliation Service within thirtydays after such notice of the existence of a dispute, and simultaneouslytherewith notifies any State or Territorial agency established to mediateand conciliate disputes within the State or Territory where the disputeoccurred, provided no agreement has been reached by that time; and(4) continues in full force and effect, without resorting to strike or lock-out, all the terms and conditions of the existing contract for a period ofsixty days after - such, notice is given or until the expiration date of suchcontract, whichever occurs later ;Section 8 (d) further provides:Any employee who engages in a strike within the sixty-day period spec-ified in this subsection shall lose his status as an employee of the em-ployer engaged in the particular labor dispute, for the purposes of Section8,9, and 10 of this Act, as amended, but such loss of status for such em-ployee shall terminate if and when he is reemployed by such employer.In the further recital of facts which follows, attention may properly befocused on two propositions, either of which may be determinative of the issuesherein :1.Was there a collective bargaining contract in existence within themeaning of the Act on'the'date of the strike, April 22,1948?2.Did Lodge 751 comply with Section 8 (d) of the Act?On or about March 16, 1946, Lodge 751 and Boeing executed a basic collectivebargaining agreement revising and amending a prior contract executed by themand dated January 4, 1944.This is the last such basic labor agreement enteredinto between Lodge 751 and Boeing. It provides in its Article XIII that it"shall be and remain in full force and effect from the 16th day of March, 1946to the 16th day of March, 1947and thereafter until a new agreement has beenreached by the parties either through negotiation or arbitration."[Italicssupplied.]It further provides, in its Article XI, Section A, that"During thelife of this agreementno strikes shall be caused or sanctioned by the Union."[Italics supplied.]On or about October 24, 1946, Boeing notified Lodge 751 in writing that itsubmitted a draft of a proposed revision of the said contract.On or about December 6, 1946, Lodge 751 replied that "due to the nearnessof the expiration date" of the existing contract, "little would be accomplishedat this time," and suggested that actual negotiations be deferred until 30 daysprior to "the expiration of our contract, and at that time the Union and theCompany go into negotiation on the proposals for a new contract coveringall items."This communication was by letter.By letter dated December 11, 1946, Boeing accepted Lodge 751's "suggestion thatthe Union and the Company go into negotiations for proposals for a new con-tract," and added : "However, due to the fact that our present agreement expireson March 16, 1947,8 and further, that our experience has shown that it takes8In the original document, this date, because of typographical error, appears as March16, 1946. 462DECISIONS OF NATIONAL LABOR RELATIONS BOARDconsiderable time to work out these agreements,the Company suggests thatnegotiations should start not later than the middle of January."By letter dated on or about December 16, 1946,Lodge 751 advised Boeing thatitwas in accord with Boeing's suggestion that the parties meet"as soon as pos-sible after the middle of January,1947"for negotiations on a new contract.Negotiations on a new contract to replace the contract of March 16, 1946, actu-ally began on January 29, 1947,and during the period from this latter date toApril 7,1947,representatives of the parties met 3 days of each week and eachparty submitted both oral and written proposals for the modification of the termsof the 1946 contract.The parties failed to agree upon the terms of a new collec-tive bargaining agreement and failed also to agree upon a method of arbitration,the arbiters and the issues to be arbitrated.On or about April 7, 1947, Lodge 751 gave to the Secretary of Labor and to theNational Labor Relations Board Notice of Intention to Strike,pursuant to and incompliance with the provisions of the War Labor Disputes Act of June 25, 1943(57 Stat. 163).Within a few days thereafter,at a meeting of representativesof Boeing and Lodge 751, Lodge 751 orally advised Boeing that Lodge 751 hadfileda notice of intention to enforce their bargaining demands by strike ifnecessary,with the Secretary of Labor.On or about April 17, 1947, the Secretary of Labor notified Lodge 751 that the30-day waiting period provided for in Section 8 (a) (2) of the War Labor DisputesAct began on April 9, 1947, and also notified Boeing of the filing of the notice byLodge 751and of the beginning date of the 30-day waiting period.On or about April 16,1947,representatives of Lodge 751 met with CommissionerAlbin L. Peterson of the United States Conciliation Service at the latter's requestto discuss the matters in dispute,and on or about April 17, 1947, furnished theUnited States Conciliation Service in writing with a statement of the issues indispute.On or about April 18, 1947, Boeing gave Commissioner Peterson awritten statement of its position in negotiations with Lodge 751.In April 1947, the Mediation Service of the Department of Labor and Industries,State of Washington,was informed of the labor dispute and thereafter offered itsservices to the parties.Upon being informed by the parties that the services ofthe United States Conciliation Service had been requested, the State MediationService refrained from further participation,it being the policy of the Medi-ation Service of the State of Washington to act only in labor disputes which arelocal in nature, leaving disputes which affect interstate commerce to the UnitedStates Conciliation Service.During the period between April 18 and May 8, 1947,there were numerousconferences between the parties and Commissioner Peterson,and tentativeagreement was reached on certain issues.The deadlock continued,however,on certain other issues and Lodge 751 proposed that the disputed issues besubmitted to arbitration, the parties to designate an equal number of members ofthe arbitration panel provided they could not agree upon the entire panel, themembers so designated to themselves select the impartial chairman or, ifunable to agree,the impartial chairman to be selected by the Secretary ofLabor.Boeing refused toaccept theproposed method of selection of membersof the panel, and agreed to arbitration only on the following conditions: (1)that either party should have the right to reject any proposed arbiter includingthe impartial chairman, and (2) that in the event of arbitration the whole con-tract be submitted for arbitration including the provisions which had beententatively agreed upon.Lodge 751 refused to accept these conditions andefforts at arbitration were therefore unsuccessful. BOEING AIRPLANE COMPANY463On May 10, 1947, at a general membership meeting of Lodge 751, a resolu-tionwas adoptedinstructingthe negotiating committee to continue negotia-tions for 2 more weeks, that Boeing should be given until May 24 to submitits final offer, and that the membership should then vote to accept or rejectBoeing's final offer.Boeingwas advised orally by representatives of Lodge751 of the action taken at this meeting, and on May 23 separate conferenceswere held by the conciliators with representatives of Lodge 751 and Boeing,respectively.On May 24, 1947, employees of Boeing by secret ballot rejected Boeing's finalcontract offer and authorized the officers of Lodge 751 to call a strike for thepurpose of enforcing their bargaining demands.Shortly thereafter, repre-sentatives of Lodge 751 orally advised Boeing of this action.In the period between May 26 and August 19, 1947, there were numerous con-ferences between the parties, some of them attended by representatives of theUnited States Conciliation Service, but the deadlock continued.Negotiations be-tween the parties continued into October, and at a meeting on October 28, 1947,Boeing representatives orally stated that they had a new offer which was beingprepared and would be ready within a few days. Boeing's new proposal wasnot submitted to Lodge 751, however, until on or about January 19, 1948. Lodge751 protested the delay and Boeing offered several explanations, such as thedifficulty of legal questions involved, death in the family of its labor relationsmanager, the fact that its director of industrial relations was on vacation and,finally, that it would be inadvisable to submit new proposals until after theannual election of union officers had been held.Union elections were held on January 6, 1948, and on or about January 19,1948, Boeing submitted to Lodge 751 its new proposal for a contract. BeginningJanuary 29, 1948, there were further meetings between the negotiating commit-tees of the parties and tentative agreement was arrived at on all but 3of the 14 articles in Boeing's newly proposed basic labor agreement.Asin earlier negotiations, Lodge 751 proposed to submit the disputed issues to arbi-tration, but though further meetings were held between March 15 and April 13,1948, the parties were unable to agree on the subject matter and method of arbi-tration.Boeing contended, as it had on the earlier arbitration proposal, thateither party should have the right to reject any proposed arbiter, including the im-partial chairman of the panel, and refused to agree that the arbiters shouldbe empowered to make any award in wages retroactive to March 16, 1947, orany intermediate date over the period during which the negotiations had con-tinued, on the ground that the contract of March 16, 1946, remained in effect.On or about April 13, 1948, Lodge 751 notified Boeing that unless Boeing on orbefore April 16, 1948, entered into arrangements with Lodge 751 to provide settle-ment of the disputed contract terms by arbitration, Lodge 751 would on that datemeet and decide upon a course of immediate action to resolve the dispute.On or about April 20, 1948, shift committeemen and district council delegatesof Lodge 751, representing employees of Boeing, directed the negotiating com-mittee and officers of Lodge 751 to present their final demands to Boeing andvoted to authorize a strike if their demands were not met.On April 20, 1948, Lodge 751 submitted to Boeing another proposal to submitdisputed provisions of the proposed contract to arbitration, retroactivity of anywage award to be decided by the arbitration board, and the selection of anImpartial chairman to be made by the Director of the Federal Mediation andConciliationServicein thecase of the failure ofthe arbiters designated by theparties to agree on the impartial chairman.On thesameday Lodge 751 sub- 464DECISIONS OF NATIONAL LABOR RELATIONS BOARDmitted to Boeing compromise proposals to cover the disputed issues, subject to.acceptance on or before 12 o'clock noon, April 21, 1948, and stated that in theevent of their rejection, Lodge 751 reserved "the right to take appropriate actionincluding a work stoppage."On or about April 21, 1948, Boeing rejected the final offer of Lodge 751 for anew collective bargaining contract and on the following day, April 22, 1948,approximately 14,500 members of Lodge 751 employed by Boeing went on strike.On or about April 25, 1948, Boeing notified Lodge 751 by letter that Lodge 751"is not a collective bargaining representative under the National Labor RelationsAct" and that Boeing would no longer meet or deal with it as such. Boeing atall times since has refused to recognize Lodge 751 as the collective bargainingrepresentative of its employees, and to negotiate or deal with it as such.Thisbeing the stipulated fact it is needless to set forth in detail efforts of the FederalMediation and Conciliation Service to bring the disputants together in joint con-ferences for purposes of mediation and conciliation, efforts which failed becauseof Boeing's inflexible position that Lodge 751 had violated Section 8 (d) of theamended Act and thereby lost its representative status.There being a question of the existence of a collective bargaining contract atthe time of the strike, the following facts are pertinent :From August 22, 1947, to the date of the strike, April 22, 1948, Lodge 751 filedvarious grievances with Boeing on the ground that Boeing had violated the 1946contract ; made numerous Employment Preference Applications to Boeing underthe appropriate Article of the 1946 contract; and after the election of unionofficers in January 1948, invoked the appropriate Article of the 1946 contractdealing with leave of absence to be granted its officers.On the date of the strike, April 22, 1948, approximately 13,000 of the totalof 14,500 Boeing employees in the appropriate unit represented by Lodge 751, weremembers of Lodge 751, and of the remaining 1,500 all had applied for membership.Thus, at the time of the strike all employees in the appropriate unit were eitheractual members of Lodge 751 or were applicants in the process of acquiringmembership.At the time of the hearing, there were approximately 2,946 Boeing employees inthe appropriate unit not on strike who had either returned to work or had beennewly hired since the date of the strike in jobs previously held by the strikingemployees.Boeing has not sent the striking employees any notice of terminationof employment but has repeatedly invited them to return to work.B. The issues1.Duration of the 1946 contractCompliance with Section 8 (d) of the amended Act is required only where, inthe language of the Act, "there is in effect a collective-bargaining contract cover-ing employees in an industry affecting commerce."There being no question that Boeing is an "industry affecting commerce," it isappropriate at the outset to examine the most recent collective-bargaining con-tract entered into by the parties involved in this proceeding, for the purpose ofdetermining its duration.Entered into on March 16, 1946, its Article XIII pro-vides specifically that it "shall be and remain in full force and effect from the16th day of March, 1946 to the 16th day of March, 1947" and then continues inthe following language, "and thereafter until a new agreement has been reachedeither through negotiation or arbitration."This latter clause, given its literal BOEING AIRPLANE COMPANY465meaning, would bind the contracting parties in perpetuity to the terms of the1946 contract in the event they were unable to get a new contract either throughnegotiations or arbitration.Given its literal meaning, it would place a premiumon delay, because it would enable either party to bind the other to the terms ofthe old contract indefinitely by engaging in dilatory practices, stretching outnegotiations over an unreasonable period, and finally refusing to enter intoa new contract.Wouldsuch a literal construction give effect to the true intent ofthe parties?Obviously, it would not.This is demonstrably true when we con-sider a simplehypotheticalsituation.Can it be believed, for instance, thatBoeing would consider itself bound to continue the wage scale provided in the1946 contract after 3-or 6-or 10 years of fruitless negotiations on a newcontract during which period wages in the aviation industry had dipped to adepression level because of widespread economic collapse?If, on the other hand, it should be thought that the parties actuallyintendedto bind themselves in perpetuity to the terms of the 1946 contract in the event noagreement on a new contract was reached either through negotiations or arbi-tration, such intent would run contrary to public policy for it would render thestatutory bargaining representative of the employees ineffectual to the degreethat it would be incapable of fulfilling its obligations as such bargainingrepresentative `It being found that a literal construction of the proviso in the 1946 contractextending its life beyond the stated expiration date would not give effect tothe actual intent of the parties, it is necessary to determine what their actualintent was. It seems clear that the contracting parties when they wrote theproviso in question into the 1946 contract, contemplated that negotiations ona new contract might well extend he.iond the stated expiration date of March16, 1947, and that the proviso was designed and intended to provide an interimworking agreement to bridge over the period of contract negotiations, or arbi-tration, as the case might be. This intent is indicated in the exchange of let-ters between Lodge 751 and Boeing, dated December 6 and December 11, 1946,respectively, in which each refers to theexpirationdate of the existing contracton March 16, 1947. By these references, the parties recognized that the 1946contract was a contract of definite duration and that its expiration date wasMarch 16, 1947. This is not to say that the proviso extending the contracttermsbeyond its stipulated 1 year's duration was without effect ; it undoubtedly hadeffect, the effect that the parties intended that it should have, and that effectwas to bind the parties to thetermsof the 1946 contractfor a reasonable periodfollowing its expiration date of March 16, 1947, during which it was contem-plated that the parties would negotiate for a new contract.After the expira-tion of such reasonable period the parties were no longer bound by the terms ofthe 1946 contract unless they then mutually agreed to extend the life of theinterim agreement beyond such reasonable period sTo hold, conversely, that the parties continued to be bound to the terms ofthe 1946 contract after reasonable efforts at negotiation or arbitration on anew contract had failed, bringing them to an impasse in their bargaining efforts,would be to ignore the realities of the situation, the intent of the parties asviewed in the light of normal, reasonable, prompting self-interest, and publicpolicy under the Act which requires that the statutory bargaining representa-4 CompareJ. I. Case,71 N. L.R B 1145.5 SeeWilliston on Contracts,Section 38,cited in General Counsel's brief, for a discussionof contracts which if literally construed would require perpetual performance. 466DECISIONS OF NATIONAL LABOR RELATIONS BOARDtive shall have at least a minimal degree of freedom in representing those whomit has been designated to represent and capacity for such action.Itwould seem that a reasonable period for negotiationson a newcontractexpired in May 1947, when after more than 3 months of negotiations andattempts at conciliation of differences by theU. S. Conciliation Service, theparties remained deadlocked over disputed issues and Boeing refused Lodge751's offer to submit the disputed issues to arbitration.However, with restraintand forbearance which is somewhat unusual in times when some seem to thinkit is better to strike first and talk later, Lodge 751 continued beyond such reason-able period to negotiate with Boeing on a new contract without strike, for con-siderably more than a year after negotiations started.Andduring this entireperiod and up to the date of the strike on April 22, 1948, Lodge 751 availeditself of certain terms of the 1946 contract.While the stipulationis silent onthe point, it is presumed that Boeing also treated the interim agreement asbeing still in existence.Thus by mutual agreement the parties appear to haveextended the life of the interim working agreement beyond what would nor-mally constitute a reasonable period.When, after more than a year of nego-tiations, Lodge 751 on April 20, 1948, notified Boeing that if the latter did notaccept its latest contract proposals on or before 12 o'clock noon, April 21, 1948,Lodge 751 reserved "the right to take appropriate action including a work stop-page," such notice was in effect notice of an intent not to be bound any longerby the interim working agreement inasmuch as the terms of the 1946 contract,continued under the interim working agreement, include a no-strike clause notseverable from the rest of the contract.The strike, theretore, did not breachthe agreement; started long after a reasonable period for contract negotia-tions had elapsed, it terminated the agreement.In view of all the recited facts, and particularly the period of negotiations whichhad elapsed since the interim agreement went into effect, as well as the purposeand character of the interim agreement itself, it is doubted that Congress intendedthat such portions of Section 8 (d) of the amended Act as are raised as defenseby the Respondent in this proceeding, should apply to such interimagreements.The parties themselves, both before and after the effective date of the amendedAct, had provided and practicedin substanceall that Section 8 (d) would requireof them, by continuing in effect far in excess of the statutory 60-day period andlongafter its expiration date, the terms of a contract which both parties wishedto modify or terminate by the substitution of a new contract, and by carrying oncontinuous negotiations duringthe interim period.However, if the interim work-ing agreementwhich continued the terms of the 1946 contract after its expirationdatebe considereda collectivebargainingcontractsuch as ismeant in Section 8(d) of the amended Act-and the General Counsel appears to concede that itshould beso considered-Section 8 (d) does apply. On the assumption that it doesapply,the focusof our inquiry shifts to the proposition:2.Did Lodge 751 satisfy the requirements of Section 8 (d) of the Act?It is clear that both Lodge 751 and Boeing desired a modification or termina-tion of the existing contract ; such desire was manifested by an exchange of lettersas early as December 1946.But since it was Lodge 751 who actually terminatedthe existing agreement, it was Lodge 751 who had to comply with the require-ments of Section 8 (d).A conclusion of compliance or non-compliance hinges somewhat on whethera literal or "dictionary"construction be given the applicable portions of Section8 (d), or whethertheybe construed in the light of the entire statutory scheme BOEING AIRPLANE COMPANY467and the purposes sought to be accomplished under the Act. Respondent in hisbrief,while conceding that a remedial statute should be liberally construed,actually would impose on Section 8 (d) a most rigid and literal construction.Thus he appears to construe Section 8 (d) (1) to mean that no matter howoften or over what period of time, both before and after the effective date of theamended Act, the parties met and exchanged proposals and counterproposalsfor the modification of the existing contract,and although actual notice of intentto strike and thus to terminate the existing contract was given by the noticerfar in excess of 60 days before the agreement was actually terminated, thiswould not satisfy the notice requirements,but there must be in addition to allthis, in the period following the effective date of the amended Act,a notice inwriting to be served upon the other party, containing a statement of the proposedmodifications and the date on which it is proposed that the termination or modi-fication occur.Assuming without finding that this is the literal construction of 8 (d)(1), I amunable to agree that such a literal construction is either justified on equitablegrounds or required by any rule of law. Ambiguity does not arise solely from theliteralmeaning of words, which may not be at all ambiguous in isolation fromtheir statutory context; a sentence or a clause or an entire section of a statutemay properly be said to be ambiguous if when given its unambiguous literal mean-ing it runs counter to, or fails to harmonize with,the overall statutory schemeof which it is a part.'As stated by Judge Learned Hand for the Court inCabellv.Markham,148 F.(2d) 737,739: "One of the surest indexes of a mature anddeveloped jurisprudence[is] not to make a fortress out of a dictionary, but toremember that statutes always have some purpose to accomplish,whose sympa-thetic and imaginative discovery is the surest guide to their meaning."Section 8 (d) is but a part of a statutory scheme one of the basic purposesof which is to narrow the field of industrial conflict by requiring appropriateparties to make a bona fide effort to settle their differences through the orderlyprocesses of collective bargaining.To insure against an abrupt terminationof contractual relationships in the labor-management field and thus to encour-age the settlement of differences through collective bargaining,Congress pro-vided in Section 8 (d), as a part of its overall statutory scheme, what is in effecta "cooling off"or waiting period of 60 days, during which neither party to acollective bargaining contract can terminate or modify it; during which theconciliation and mediation services of the State and Federal governments areto be served with appropriate notice so as to enable them to proffer their servicesin settlement of disputed issues ; and during which the parties are under acontinuing duty to meet and negotiate.At the end of the 60-day period, theparty desiring to terminate or modify the existing agreement is free to act.This is how 8(d) fits into the statutory scheme, and its formal or notice require-ments should not be so strictly construed as to make a caricature of its under-lying purpose.It can hardly be questioned that all that was intended to be accomplishedby Section 8 (d) was accomplished after as well as before the effective dateof the amended Act. As early as December 1946, Lodge 751 notified Boeingin an exchange of letters of its willingness to negotiate a new contract. Such9I would not,however, have it inferred that I agree that Section 8 (d) is free fromambiguity in its own text.To the contrary,I find certain portions of it so ambiguous thattheir literal meaning,if sought outside of the context of the entice statute, is almostimpossible of ascertainment.See footnote7, infra.817319-49-vol. 80-31 468DECISIONSOF NATIONALLABOR RELATIONS BOARDactionwould necessarily contemplate the modification or termination of theexisting contract.Other notices followed throughout the period of negotia-tions, for what could be more specific in the way of a notice of intent to modifyor terminate an existing contract than a proposal of terms for a new contract?Every proposal and counterproposal made by Lodge 751 during the entire periodof negotiations was in effect a notice of an intent to modify or terminate theexisting contract.Therefore,itmust be found that at all times during theperiod of negotiations,both before and after the effective date of the amendedAct, Respondent was fully advised of Lodge 751's intent to modify or terminatethe existing contract and the terms sought.It seems clear that the notice requirements of Section 8 (d) (1) could nothave been intended to bind the noticer to the terms for modification or termi-nation of the existing contract set forth in the notice,or to limit the periodof negotiations following the notice to the 60-day period.Thus,assuming thatduring the 60-day period following service of the notice,the noticer wishes toamend or modify the proposals contained in its notice, is it then required toprepare and serve on the other party a new notice which would have the effectof initiating a new 60-day period in which it could neither modify nor terminatethe existing agreement?Or, assuming that the 60-day period of negotiationsbrought progress in reaching an understanding on disputed issues and the no-ticerwished to defer terminating the existing contract until efforts at settle'ment had been further explored,would it act at its peril in not terminatingthe existing contract on the date it had originally proposed and be requiredto start all over again,with a new notice of intent and a further mandatory60-day cooling-off period?Obviously,to give such construction to Section 8(d) (1) would be to make it run counter to the statutory scheme, for it wouldfrustrate the accomplishment of the very purpose for which the 60-day periodwas instituted,namely,to encourage settlement of disputed issues throughorderly processes of negotiation and conciliation,and to guarantee to bothparties to a collective bargaining agreement a reasonable period in which toexplore their differences before the contractual relationship is broken off. Im-pressed into such a rigid mould of formalistic requirements,the party desiringtomodify or terminate the existing agreement would be constrained not todepart in the slightest particular from its original proposals and would bepropelled to act in breaking off the contractual relationship on the certain dateithad given regardless of the progress made in negotiations.Plainly, thiswould not be in keeping with the statutory intent.Construed in keeping with the statutory scheme of which it is part, Section8 (d) (1) it would appear to mean simply that the party terminating or modifyingthe existing contract shall atleast60 days prior to the effective date of the pro-posed modification or termination,notify the other party of its proposal. It is notrequired that the proposed modification or termination take place in exactly 60days ; it may not take place inlessthan 60 days. If, after notice has beengiven of intent to modify or terminate the existing contract, the parties wishto continue the waiting or cooling-off period beyond the 60-day period forfurther negotiations,Congress can hardly have intended to place obstaclesin the way of such further negotiations by means of formalistic requirement.In the instant case, Lodge 751 waited more than a year after it had firstnotifiedBoeing of its proposed modification or termination of the existingcontract,a notice which was renewed every time it made a new contract proposal,and waited months more than the required 60-day period following the effectivedate of the amended Act BOEING AIRPLANECOMPANY469Assuming without finding 7 that Section 8 (d) (1) requires the party terminat-ing anagreement to give a 60-day notice to the other party not only of the pro-posed modifications but further notice that if the proposed modifications are notaccepted it will act unilaterally to modify or terminate the existing contract, itdoes not necessarily follow that it is required to state the precise date beyondthe 60-day period on which it proposes to take such action, the noticee beingfully advised that the noticer may not take such action until the 60 days haveelapsed.If it were required that the noticer give a date certain the party de-siringto modify or terminate the existing contract would almost inevitably statethe nearestdate following the expiration of the 60-day period in order to reserveto itself all possible latitude in enforcing its demands by unilateral action. Itmay be that Congress intended to accomplish this result, and support for this viewis found in a literal reading of 8 (d) (1). For reasons already fully stated, Ido not believe that such a literal reading is required or that it would effectuatethe policies of the Act to find, on the facts of this case, that a failure to complywith a formalistic detail where the substance of the notice requirements has beensatisfied,constitutes a violation.There can be little doubt that Respondent was fully advised many months beforeLodge 751 acted to terminate the existing agreement, that it intended to so actunless terms for a new contract were agreed upon either through negotiation orarbitration.The strike notice which Lodge 751 filed under the War Labor Dis-putes Act in April 1947, of which Boeing was admittedly advised ; in the actiontaken in May 1947 by employees of Boeing authorizing Lodge 751 to call a strike for7 Section 8 (d) (1) Is somewhat less than pellucid in its literal meanings. One has beentaught to believe that a contract with a definite expiration date expires on that date by itsown terms, and yet it is required that the party who "terminates" such a contract shallgive notice 60 days before its expiration date. (It is inferred that reference is to thatspecies ofcontracts which though of definite duration contain automatic renewal clauses.)One has also been taught that a party to a contract cannot unilaterally modify it withoutbreaching it, unless it by its terms provides for unilateral modification.If it does so pro-vide it is difficult to see why the notice requirements should apply.For the purposes of theinstant case,tion."Does this mean a simple statement by the noticer that he proposes to terminate ormodify the existing contract, or does it mean that the notice should set forth in what par-ticularshe proposes to modify the existing contract?Apparently the latter, for Section8 (d) (2) requires an offer to negotiate with the other party on the "proposed modifica-tions," orfor a new contract.But if the noticer desires to terminate an existing contractby executing a new one-and certainly that is one way to terminate a contract-is herequired not only to state this fact in the notice but also to embody in it all the terms whichhe would include in a new contract?Does the requirement that the notice be served "sixtydays prior to the time it is proposed to make such termination or modification," mean thatthe notice must contain a date certain on which it is proposed to terminate or modify theexisting contract, said date to be precisely 60 days from the date on which the notice isserved?Or does it mean simply that the notice must be servedat least60 days before the"proposed termination or modification" occurs'When one considers the impact of Sec-tion 8(d) (3) on the notice requirements of 8 (d) (1) further difficulty is encountered.8 (d) (1) when read in the light of the notice requirements of 8 (d) (3), appears to requirethat a notice in conformity with its terms be given only after a "dispute" has arisen overa proposed modification or termination of an existing contractViewed in this light, 8(d) (1) would appear to require nothing more than a notice of intent to modify or terminatethe existing agreement, since it would be assumed that a dispute would not arise in avacuum and that the conflicting proposals of the disputants were known to each other.But8 (d) (2) definitely envisages negotiations on "proposed modifications." It is apparent,without proceeding further, that the exact literal meanings of Section 8 (d) are in somerespects difficult of ascertainment and that reference to the general purposes of the statuteis not inappropriate.For the purposes of this Report, I have attempted to measure whathas been done in the instant case against the widest possible construction that may begiven Section 8 (d). 470DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe purpose of enforcing their bargaining demands, of which Boeing was ad-mittedly advised ; these actions can have left no reasonable doubt in Respond-ent's mind that Lodge 751 intended to terminate the existing agreement by strikeif necessary to enforce its demands for a new contract.To argue, as Respondentappears to argue, that continued negotiations after the notice has been givenamounts to a waiver of the notice by the noticer, lacks persuasiveness, for, as-sumingthat Section 8 (d) (1) requires that such notice be given, continued nego-tiations by the noticer aremandatoryfor at least 60 days thereafter.It seems clear that Lodge 751 at no time waived or in any way rescinded itsnotice of intent to strike if necessary to enforce its bargaining demands and thatall it did in April 1948, was to obtain a renewal of the mandate to strike alreadygiven it nearly a year earlier by its members, and to notify Respondent that suchrenewal had been granted and would now be exercised on a date certain if itsdemands were not met. The notice of intent to strike is properly viewed as acontinuing one, just as much so as if it had been formally renewed every time theparties met, both before and after the effective date of the amended Act. Assum-ing, therefore, that Section 8 (d) (1) requires that such notice be given, in allrespects except the possible requirement that it state a date certain for theproposed termination, and the formal requirement that the notice shall be inwriting and shall be served by the party terminating the contract upon the otherparty, the requirements of the statute have been met. I would not hold that suchinsubstantial deviations from the letter of the law constitute a violation of it,for, in my opinion, as previously stated, the notice requirements of Section 8 (d)(1) have been substantially satisfied and it would not effectuate the basic poli-cies of the Act to hold otherwise.Respondent in his brief ingeniously argues that had the notice of April 20,1948-which he appears to concede is thekindof notice required by Section 8(d)-provided for the statutory 60-day periodof negotiations, an agreementmight well have been reached and the strike avoided. This is, of course, possible,though it is remarked that Respondent appears to have shown no hesitancy inflatly rejecting the final proposal for settlement of disputed issues made byLodge 751 on that date and on May 4, 1948, caused to be published in local news-papers an advertisement in which it stated,inter alia :"It has become increasinglyclear to the company, in the negotiations which have continued for more than ayear that there is now no opportunity to agree on a fair and workable contractwith the present officers of Local 751." Certainly, Respondent's argument wouldhave more force if the notice of April 20, 1948, had not been preceded, not by just60 days of negotiations during which the existing agreement had been kept ineffect, but by more than 14 months of negotiations and fruitless efforts at settle-ment by the U. S. Conciliation Service.We turn now to a consideration of the requirements of Section 8 (d) (3) of theamended Act.Section 8 (d) (3) provides that within 30 days after the notice required inSection 8 (d) (1) has been given, the noticer shall notify both the Federal Medi-ation and Conciliation Service and "any State or Territorial agency establishedto mediate and conciliate disputes within the State or Territory where the disputeoccurred," of "the existence of a dispute." Clearly, the mere submission of pro-posals for the modification or termination of an existing contract does not neces-sarily mean that a dispute has arisen. Particularly is this true if, as is the casehere, both parties desire to modify the existing contract or terminate it byexecuting a new one. To determine when the 30-day period provided in Section8 (d) (3) began to run, it is first necessary to determine when a dispute arose. BOEING AIRPLANECOMPANY471It would not appear that the differences manifested by the parties in early nego-tiations would amount to a "dispute" within the meaning of Section 8 (d) (3),for the 30-day notice it requires is related to the 60-day notice requirements of8 (d) (1) and a party acting under the latter section could hardly be expectedto propose unilateral action breaking off a contractual relationship until therehad arisen something in the nature of an impasse in negotiations.Such impasse appears to have been reached by the parties here involved inApril 1947, when they were unable to agree upon the terms of a new collectivebargaining contract or a method of arbitrating their differences. It was at thattime, April 7, 1947, that Lodge 751 filed its strike notice under the War LaborDisputes ActDuring the same month and well within the 30-day period, bothFederal and State agencies of conciliation and mediation were duly notifiedof the dispute.The State agency did not participate then or at any later datein efforts at mediation and conciliation because of its policy of correlating itsown activities with those of the Federal agency. In view of this policy, wellknown to both parties, it would be idle to argue that Lodge 751 was requiredto give a second notice to this same agency after the effective date of theamended Act. Certainly, Congress did not intend to require what admittedlywould have been a futile, silly and useless act.The U. S. Conciliation Service, promptly upon notice, proffered its services tothe disputants and in the period between April 17, 1947, and August 19, 1947,and on occasion thereafter, sought to bring about an agreement between them.It is duly noted that Section 202 (a) of the amended Act created an independentagency to be known as the Federal Mediation and Conciliation Service ; pro-vided that for 60 days after the enactment of the amended statute (June 23,1947) the term Federal Mediation and Conciliation should refer to the Con-ciliation Service of the Department of Labor; and that Section 202 (d) of theamended Act provided that all mediation and conciliation functions of theSecretary of Labor or the United States Conciliation Service were to be trans-ferred upon the sixtieth day after the enactment to the newly created media-tion and conciliation agency, also providing that such transfer should not effectany proceedings pending before the United States Conciliation Service. It isclear therefrom that notice served upon the United States Conciliation Servicewas just as effectively notice served upon its statutory successor, the FederalMediation and Conciliation Service, and since such notice is properly consid-ered a continuing one, I am convinced and find that the requirements of Section8 (d) (3) were adequately met by Lodge 751.8Subsections 8 (d) (2) and (4) require little discussion. It having beenfound that Lodge 751 complied with the notice requirements of subsections 8(d) (1) and (3), it follows on the admitted facts of this case that there wascompliance with subsection 8 (d) (2) and (4) also. It is so found.3.Other defensesRespondent in his brief argues that even if it be found that Lodge 751,fulfilled the requirements of Section 8 (d), there still has been no refusal onthe part of Respondent to bargaining collectively within the meaning of theAct, on and after April 25, 1948, because: (1) the strike was in violation of an8 Counsel for Respondent in his brief expresses"doubt"that the requirement of 8 (d)(3)was met, but arguesthatthe answer turns largely on the same considerations goingto 8 (d) (1) and 8 (d) (4). 472DECISIONSOF NATIONALLABOR RELATIONS BOARDexisting no-strike agreement; (2) an impasse in bargaining had been reachedon and before April 25, 1948, and it is not required that an employer "continueto meet with the representative of the employees if an impasse has been reached" ;(3) the record shows no proper demand by Lodge 751 to bargain on and afterApril 25, 1948; (4) an employer is not required to bargain where it has a rea-sonable doubt as to the union's status as majority representative.1. It has been found that strike action by Lodge 751 on April 22, 1948, did notbreach the then existing agreement but terminated it. Further discussion on thispoint would be repetitive.Had the strike been in violation of an existing no-strikecontract, I would find Respondent's argument persuasive.2.There is no authority for the proposition that either party is released from aduty to bargain because an impasse has been reached in negotiations on one ormore disputed points.The reasoning in the Sands case(Sands ManufacturingCo., 306 U. S. 332), quoted by Respondent, follows from a finding that the labororganization involved had breached its contract. Such is not the case here. Othercourts have held that neither party is required indefinitely to negotiate on someissue where after a reasonable period of bargaining a stalemate has been reached,but the overall duty to bargain continues to run because there is always the possi-bility that the disputed issue may be compromised by agreement on other issues,and the duty to bargain transcends the negotiation of a contract, though that isone of its primary purposes.3.Lodge 751 made known its desire to continue negotiations after the date ofthe strike by agreeing to attend a joint conference with Respondent requested byits parent body, and by agreeing to attend joint meetings requested by repre-sentatives of the U. S. Conciliation Service, a request refused by Respondent onthe ground that Lodge 751 no longer had representative status. Such manifes-tations of willingness to continue negotiations might not suffice for the purposesof a formal demand or request to bargain addressed directly to Respondent byLodge 751, if such demand or request were required under the facts of this case.I think they were not required. By letter dated April 25, 1948, Respondent noti-fied Lodge 751 that Lodge 751 "is not a collective bargaining representative underthe National Labor Relations Act" and that Boeing would not meet or deal with itas such. It would be hard to imagine a more definite and conclusive refusal tobargain than is contained in this letter, and, obviously, there was no duty onthe part of Lodge 751 to serve Respondent with a formal demand for bargainingrights thereafter.Itswillingness and desire for continued negotiations wasamply demonstrated.4.A reasonable doubt as to a union's majority may, under some circumstances,justify the employer in a refusal to bargain.Here, however, Respondent could nothave doubted the union's majority status, for it admits that on the date of thestrike Lodge 751 representedallof the employees in an appropriate unit. Itcannot rely on its mistaken belief that the strike of April 22, 1948, was in viola-tion of Section 8 (d) of the amended Act, for a misconception of meaning of alaw affords no excuse for its violation.Even if Lodge 751 had lost its actualmajority following the strike-the credible and uncontroverted evidence showsthat it did not-this would not have served to release Respondent from its dutyto bargain, inasmuch as by its letter of April 25, 1948, refusing to recognize andbargain with Lodge 751, it converted the until then economic strike into anunfair labor practice strike, and any loss of majority thereafter would nor-mally be attributed to Respondent's unfair labor practices. BOEING AIRPLANE COMPANYC.Concluding findings473It is found :1.All productionand maintenanceemployees employed by Respondent Boe-ing at its Seattle, Washington, plants, excluding guards, truck drivers operatingequipment on the public highways, power plant operators, professional em-ployees and supervisors as defined by the Act, at all times material herein con-stituted and do now constitute a unit appropriate for purposes of collectivebargaining within the meaning of Section 9 (b) of the Act;2.At all times material herein Lodge 751has been,and Lodge 751 is now,the representative designated for the purposes of collective bargaining by themajority of the employees in the aforesaid unit, and by virtue of Section 9 (a)of the Act has been at all times material herein, and is now, the exclusiverepresentative of all the employees in the said unit for the purposes of collectivebargaining in respect to rates of pay, wages, hours of employment, and otherconditions of employment ;3.On April 25, 1948, Respondent Boeing and its agent, William M. Allen,refused, and at all times thereafter have continued to refuse, to bargain col-lectivelywith Lodge 751 as the exclusive representative of employees in thedescribed appropriate unit, in violation of Section 8 (a) (5) of the Act, therebyinterferingwith, restraining and coercing Boeing employees in the exerciseof the rights guaranteed them in Section 7 of the Act within the meaning ofSection 8 (a) (1) of the Act ;4.By their refusal to recognize and bargain with Lodge 751 on April 25,1948, and thereafter, Respondent Boeing and its agent, William M Allen, con-verted the strike which began on April 22, 1948, into an unfair labor practicestrike, thereby prolonging it.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent set forth in Section III, above, occurring inconnection with the operations of Respondent described in Section I, above,have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States, and such of them as have been found to be unfairlabor practices tend to lead, and have led, to labor disputes burdening andobstructing commerce and the free flow of commerce.V.THE REMEDYIt having been found that Respondent has engaged in certain unfair laborpractices, it is recommended that Respondent cease and desist therefrom andtake certain affirmative action which it is found will effectuate the policies ofthe Act.It having been found that on April 25, 1948, Respondent refused, and at alltimes since has continued to refuse, to recognize and bargain with Lodge 751as the exclusive representative of its employees in an appropriate unit, and thatthe said refusal constitutes a violation of Section 8 (a) (1) and (5) of the Act,it is recommended that Respondent, upon request of Lodge 751, recognize andbargain with Lodge 751 as the exclusive representative of its employees in theappropriate unit with respect to rates of pay, wages, hours, and others terms orconditions of employment.It has been found that Respondent by its refusal on and after April 25, 1948,to recognize and bargain with Lodge 751 as the exclusive representative of itsemployees in an appropriate unit, prolonged the strike which began on April 22, 474DECISIONS OF NATIONAL LABOR RELATIONS BOARD1948, converting it from an economic into an unfair labor practice strike. Inorder to effectuate the policies of the Act, it is recommended that Respondent,upon application,offer reinstatement to their former or substantially equivalentpositions,' without prejudice to their seniority and other rights and privileges,to all those employees who went on strike on April 22, 1948, and who have notalready been reinstated to their former or equivalent positions, without prejudiceto their seniority and other rights and privileges, dismissing if necessary anypersons hired by Respondent on or after April 25, 1948, and who were not in theemploy of Respondent on that date. It is also recommended that Respondentmake whole those employees who went on strike on April 22, 1948, and whohave not previously been reinstated in the manner provided above, for any lossof pay they may suffer by reason of Respondent's refusal, if any, to reinstatethem as provided above, by payment to each of them of a sum of money equalto that which he normally would have earned as wages during the period fromfive (5) days after the date on which he applies for reinstatement, to the date ofRespondent's offer of reinstatement in the manner provided above, less his netearnings, if any, during said period"It is believed that Respondent's refusal to bargain in violation of Section 8(a) (5) of the Act was based upon a misconception of the law rather than adesire and intent generally to frustrate the employees in the exercise of therights guaranteed them in Section 7 of the Act. Therefore, a broad cease anddesist order is not recommended.Upon the basis of the foregoing findings of fact and upon the entire record inthe case, the undersigned makes the following:CONCLUSIONS of LBw1.Aeronautical Industrial District Lodge No. 751, chartered by InternationalAssociation of Machinists (Independent), is a labor organization within themeaning of Section 2 (5) of the Act.2.All production and maintenance employees employed by Respondent Boeingat its Seattle,Washington, plants, excluding guards, truck drivers operatingequipment on the public highways, power plant operators, professional employeesand supervisors as defined by the Act, constitute a unit appropriate for the pur-poses of collective bargaining, within the meaning of Section 9 (b) of the Act.3.Aeronautical Industrial District Lodge No. 751, chartered by InternationalAssociation of Machinists (Independent), was on April 25, 1948, and at all timessince has been, the exclusive representative of all the employees in the afore-said appropriate unit for the purposes of collective bargaining, within themeaning of Section 9 (a) of the Act.4.By refusing on April 25, 1948, and at all times thereafter, to bargaincollectivelywith Aeronautical Industrial District Lodge No. 751, charteredby International Association of Machinists (Independent), Respondent Boeingand its agent, William M. Allen, have engaged in, and are engaging in, unfairlabor practices, within themeaning ofSection 8 (a) (5) of the Act.5.By refusing on April 25, 1948, and at all times thereafter, to bargaincollectivelywith Aeronautical Industrial District Lodge No. 751, charteredby International Association of Machinists (Independent), Respondent Boeingand its agent, William M. Allen, interfered with, restrained, and coerced theSeeMatter of theChaseNational Bank of the City of New York,San Juan, Puerto Rica,Branch,65 N. L. R. B. 827.11 SeeMatter of Crossett LumberCo.,8 N. L. It.B. 440, 497-8. BOEINGAIRPLANE COMPANY475employees of Respondent Boeing in the exercise of the rights guaranteed inSection 7 of the Act,thereby engaging in unfair labor practices within themeaning of Section 8(a) (1) of the Act.6.The aforesaid unfair labor practices are unfair labor practices affectingcommerce, within the meaning of Section 2 (6) and(7) of the Act.RECOMMENDATIONSUpon the basis of the above findings of fact and conclusions of law,and uponthe entire record in this case,the undersigned recommends that Respondent,Boeing Airplane Company, a Corporation,Seattle,Washington,its officers andagents, including William M. Allen,and its successors and assigns, shall:1.Cease and desist from :(a)Refusing to bargain collectively with Aeronautical Industrial DistrictLodge No. 751,chartered by International Association of Machinists(Independ-ent), as the exclusive representative of all its employees in the above-describedappropriate unit ;(b)Engaging in like or related acts or conduct interfering with, restraining,or coercing its employees in the exercise of the rights to self-organization, toform labor organizations,to join or assist Aeronautical Industrial DistrictLodge No. 751,chartered by International Association of Machinists (Inde-pendent),or any other labor organization,to bargain collectively throughrepresentatives of their own choosing,and to engage in concerted activities forthe purpose of collective bargaining or other mutual aid or protection, asguaranteed in Section 7 of the Act.2.Take the following affirmative action, which it is found will effectuate thepolicies of the Act :(a)Upon request,bargain collectively with Aeronautical Industrial DistrictLodge No. 751, chartered by International Association of Machinists (Inde-pendent),as the exclusive representative of all the employees in the above-described appropriate unit and if an understanding is reached,embody suchunderstanding in a signed agreement;(b)Upon application,offer immediate and full reinstatement to their formeror substantially equivalent positions,without prejudice to their seniority orother rights and privileges,to all those employees who went on strike on April22, 1948, and who have not already been reinstated to their former or sub-stantially equivalent positions, without prejudice to their seniority or otherrights and privileges,dismissing if necessary any persons hired by Respondenton or after April 25, 1948, and who were not in Respondent's employ on thatdate;(c)Make whole the employees specified in paragraph 2 (b) above, for any lossof pa$ they may suffer by reason of Respondent's refusal, if any, to reinstatethem in the manner provided in paragraph 2 (b) above, by payment to each ofthem of a sum of money equal to that whicl. he normally would have earnedas wages during the period from five (5)days after the date on which heapplies for reinstatement to the date of Respondent's offer of reinstatement, lesshis net earnings,if any, during said period ;(d) Post at its Seattle, Washington,plants, copies of the notice attached heretomarked,"Appendix A." Copies of the said notice,to be furnished by the RegionalDirector of the Nineteenth Region, shall,after being duly signed by Respondent'srepresentative,be posted by Respondent immediately upon receipt thereof; andmaintained by it for sixty(60) consecutive days thereafter, in conspicuous places, 476DECISIONS OF NATIONALLABOR RELATIONS BOARDincluding all places where notices to employees are customarily posted.Reason-able steps shall be taken by Respondent to insure that said notices are not altered,defaced, or covered by any other material ;(e)Notify the Regional Director of the Nineteenth Region (Seattle, Washing-ton), in writing, within ten (10) days from the receipt of this IntermediateReport and Recommended Order, of what steps Respondent has taken to complyherewith.It is further recommended that unless on or before ten (10) days from thedate of the receipt of this Intermediate Report and Recommended Order, Respond-ent notifies the said Regional Director in writing that it will comply with theforegoing recommendations, the National Labor Relations Board issue an orderrequiring Respondent to take the action aforesaid.As provided in Section 203.46 of the Rules and Regulations of the NationalLabor Relations Board, Series 5, effective August 22, 1947, any party may, withintwenty (20) days from the date of service of the order transferring the case tothe Board, pursuant to Section 203.45 of said Rules and Regulations, file withthe Board, Rochambeau Building, Washington 25, D. C., an original and sixcopies of a statement in writing setting forth such exceptions to the Interme-diate Report and Recommended Order or to any other part of the record orproceeding (including rulings upon all motions or objections) as he relies upon,together with the original and six copies of a brief in support thereof; and anyparty may, within the same period, file an original and six copies of a briefin support of the Intermediate Report and Recommended Order. Immediatelyupon the filing of such statement of exceptions and/or briefs, the party filing thesame shall serve a copy thereof upon each of the other parties.Proof of serviceon the other parties of all papers filed with the Board shall be promptly made asrequired by Section 203.85.As further provided in said Section 203.46, should anyparty desire permission to argue orally before the Board, request therefor mustbe made in writing to the Board within ten (10) days from the date of serviceof the order transferring the case to the Board.In the event no Statement of Exceptions is filed as provided by the aforesaidRules and Regulations, the findings, conclusions, recommendations, and recom-mended order herein contained shall, as provided in Section 203 48 of saidRules and Regulations, be adopted by the Board and become its findings, con-clusions, and order, and all objections and exceptions thereto shall be deemedwaived for all purposes.WILLIAME. SPENCER,TrialExaminer.Dated July 20, 1948.APPENDIX ANOTICE To ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL BARGAIN collectively upon request with AERONAUTICAL INDUSTRIALDISTRICT LODGE No. 751, chartered by INTERNATIONAL ASSOCIATION OF MACHIN-ISTS(INDEPENDENT), as the exclusive bargaining representative of all em-ployees in the unit described herein, with respect to labor disputes, griev-ances, wages, rates of pay, hours of employment, or other terms or conditions BOEINGAIRPLANE COMPANY477of employment, and if an understanding is reached, embody such understand-ing in a signed agreement.The bargaining unit is:All production and maintenance employees, excluding guards, truck driversoperating equipment on the public highways, power plant operators, profes-sional employees and supervisors as defined by the Act.WE WILL NOT in any manner interfere with the efforts of the above-namedUnion to bargain with us or refuse to bargain with said Union as the exclu-sive representative of all our employees in the above-described appropriateunit.BOEING AIRPLANE COMPANY, A CORPORATION,AND ITS AGENT, WILLIAM M. ALLEN,Employer.Dated----------------------By-----------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and must notbe altered, defaced, or covered by any other material.